Per Curiam.

Because the plaintiff was not allowed to testify that she purchased the whisky in question, and the witness Prince was not allowed to testify that the barrel in question was the barrel he sold to plaintiff, the judgment is reversed and a new trial ordered in the Municipal Court in the district in which the action was brought, with costs to appellant to abide the event.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event'.